CTS Corporation [form10-k.htm]
Form 10-K 2005 [form10-k.htm]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT (10)(w)


 


CTS CORPORATION


1996 EXCESS BENEFIT RETIREMENT PLAN
As Adopted Effective July 1, 1996
and Amended and Restated Effective July 1, 2003 and
As Amended Effective June 1, 2004


CTS CORPORATION


1996 EXCESS BENEFIT RETIREMENT PLAN


ARTICLE I


Purpose


1.01
Purpose. It is the intention of CTS Corporation (the “Company”) to maintain
appropriate levels of retirement benefits for employees of the Company or any of
its subsidiaries who are entitled to benefits under the CTS Corporation Pension
Plan (the “Pension Plan”). Accordingly, the Company established the CTS
Corporation Excess Benefit Retirement Plan (the “Plan”). This Plan is intended
to provide benefits to eligible persons in order to maintain the level of total
retirement benefits which, but for the limitations on annual benefits and
compensation which may be taken into account under the Internal Revenue Code of
1986, as amended, (the “Code”) would otherwise be payable under, or as a
consequence of, the provisions of the Pension Plan.



1.02
Effective Date. This Plan was originally effective as of July 1, 1996 and is
hereby amended and restated as of July 1, 2003, and is renamed the CTS
Corporation 1996 Excess Benefit Retirement Plan. However, in calculating the
amounts described in Sections 3.01(a) and 3.01(b), amounts which accrued (or
would have accrued) but for the Code limitations referred to in Section 3.01
prior to the effective dates shall be taken into account.



ARTICLE II


Eligibility


2.01
Persons Eligible to Receive Benefits. Every individual who is listed on Appendix
A shall be eligible to receive a “Benefit” as described in Section 3.01. Each
such individual shall be known as a “Member”.



2.02
Beneficiary. Every individual who is eligible to receive a Benefit under the
Pension Plan by reason of being the Beneficiary of another individual who was a
Member under this Plan, shall be known as a “Beneficiary”. The term
“Beneficiary” shall include joint pensioners, heirs-at-law, legal
representatives, fiduciaries, and every other person (other than a Member) to
whom Benefits may be distributed, as determined under the Pension Plan. A
Beneficiary’s right to receive benefits under this Plan shall be subject to the
same conditions which apply to the Beneficiary’s right to receive benefits under
the Pension Plan.


1

--------------------------------------------------------------------------------



ARTICLE III


Benefits


3.01
Amount of Benefit. The amount of the Benefit which a Member (or Beneficiary, if
applicable) is eligible to receive under this Plan shall be equal to the excess
of (a) over (b):




(a)  
The amount of benefit which such Member would be entitled to receive under the
Pension Plan, if

 
(i) the definition of "Pay" used in determining the Member's benefit under the
Pension Plan included 50% of the Fair Market Value of Shares due to the Member
(prior to withholding) in settlement of Restricted Stock Units which were
awarded under the CTS Corporation 2004 Omnibus Long-Term Incentive Plan,
determined as of the applicable vesting date of such Restricted Stock Units; and


(ii)   such benefit were computed without giving effect to the limitations then
currently imposed by Code Section 401(a)(17) and Code Section 415(b) and
regulations thereunder and without regard to the benefit accrual determined
under Section 6.13 of the Pension Plan.
 
(b) The amount of benefit which such Member actually receives under the Pension
Plan.
 
3.02
Payment of Benefits. Payment of benefits shall be accomplished by means of
unfunded payments directly from the Company. Except as provided in Section 3.03
and Article V, distribution of any such benefits, whether to a Beneficiary or a
Member, shall be made at the same time and in the same manner and form and
subject to the same conditions as the benefit provided by the Pension Plan.



3.03
Immediate Cashout. Notwithstanding the provisions of Section 3.02, if the Plan
benefit is immediately payable to a Member or Beneficiary and the amount of the
monthly benefit payable from the Plan to the Member or Beneficiary does not
exceed $50, the actuarial present value of the immediate Plan benefit shall be
paid in an immediate single lump sum cash payment in lieu of any other form of
payment. Actuarial present values shall be determined using the actuarial
assumptions employed under the Pension Plan for lump sum cashouts.





2

--------------------------------------------------------------------------------


ARTICLE IV


Authority of Committee


4.01
Committee. The Plan, as approved by the Board of Directors of CTS Corporation
(the “Board”), shall be administered by the Compensation Committee of the Board
(the “Committee”);



4.02
Authority of Committee. The Committee shall have authority to control, delegate
and manage the operation and administration of the Plan, including all rights
and powers necessary or convenient to the carrying out of its functions
hereunder, whether or not such rights and powers are specifically enumerated
herein.




 
Without limiting the foregoing, and in addition to the other powers set forth in
this Article IV, the Committee shall have the following express authorities:




 
 (a)
To construe and interpret the Plan and determine the amount, manner and time of
payment of any Benefits hereunder;




 
 (b)
To prescribe procedures to be followed by Members or Beneficiaries filing any
requests or applications in connection with Benefits hereunder;




 
 (c)
To prepare and distribute, in such manner as the Committee determines to be
appropriate, information explaining the Plan;




(d)  
To receive from the Company and from Members and Beneficiaries such information
as shall be necessary for the proper administration of the Plan;




(e)  
To furnish the Company, upon request, such annual and other reports with respect
to the administration of the Plan as are reasonable and appropriate; and




(f)  
To resolve all questions and make all factual determinations relating to any
matter for which it has administrative responsibility; and




(g)  
To delegate to the CTS Corporation Employee Benefit Committee such
administrative powers and duties as it deems appropriate.

 
4.03
Disqualification of Committee Member. No member of the Committee or delegate of
the Committee shall vote upon any question or upon the exercise of any
discretion under the Plan relating specifically to himself or his Beneficiaries.



4.04
Records and Reports. The Committee shall take all such action as it deems
necessary or appropriate to comply with any laws or regulations now or hereafter
in existence relating to the maintenance of records, notifications or
registrations.



3

--------------------------------------------------------------------------------




ARTICLE V


Amendment or Termination


The Company intends the Plan to be permanent, but reserves the right, at any
time, to modify, amend or terminate the Plan, provided, however, that no
termination, amendment or modification of or to the Plan may, without written
approval of a Member, reduce the total benefit payable under this Plan or the
Pension Plan, assuming the Member retired, died or otherwise terminated
employment as of the date of such termination, amendment or modification. Such
amount shall constitute an irrevocable obligation of the Company. The Committee
hereby delegates to the Chief Executive Officer of the Company the authority to
add, in the Officer’s sole discretion, individuals to Appendix A who become
members of the Company’s senior management after the Effective Date of the Plan.


Notwithstanding any other provision of the Plan, if (i) a Member’s employment
with the Company terminates following a Change in Control (as defined in
Appendix B to the Plan) and (ii) as a result of such termination of employment
the Member becomes entitled to change in control severance benefits under any
severance agreement between the Company and the Member, the actuarial present
value of the Member’s benefit under this Plan shall be paid immediately in a
single lump sum cash payment in lieu of any other form of benefit. For purposes
of calculating the lump sum payment, the Member shall be considered to be fully
vested in both his or her benefit under this Plan and his or her benefit under
the Pension Plan. If the Plan benefit would otherwise be payable immediately to
the Member or Beneficiary, the actuarial present value shall be the present
value of the immediate Plan benefit. If the Plan benefit is not otherwise
payable immediately to the Member or Beneficiary, the actuarial present value
shall be the present value of the deferred Plan benefit payable at the normal
retirement benefit commencement date under the Pension Plan. Actuarial present
values shall be determined using the actuarial assumptions employed under the
Pension Plan for lump sum cashouts.

 
ARTICLE VI


Miscellaneous


6.01
No Guarantee of Employment. Neither the creation of this Plan nor anything
contained herein shall be construed (a) to give any Member the right to remain
in the employ of the Company or any of its subsidiaries, (b) to give any Member
or Beneficiary any benefits not specifically provided by the Plan, or (c) to
modify, in any manner, the right of the Company or any of its subsidiaries to
modify, amend, or terminate any of its employee benefit plans.



6.02
Rights of Participants and Beneficiaries. Payment of Benefits to which any
Member or Beneficiary is entitled shall be made only to such Member or
Beneficiary. The expectation of such Benefits shall not be assignable by Member
or Beneficiaries or by operation of law, or be subject to reduction for the
debts or defaults of such Members or Beneficiaries whether to the Company or to
others, or be subject to execution or attachment. The preceding sentence shall
not apply to portions of Benefits applied at the direction of the person
eligible to receive such Benefits to the payment of premiums on life or health
insurance provided under any Company program, or to the withholding of federal
income taxes.



6.03
Payments in Event of Final Determination. Notwithstanding any other provision of
the Plan to the contrary, if any amounts accrued under the Plan by a Member or
Beneficiary are found in a final determination to have been includible in the
gross income of the Member or Beneficiary prior to the payment of such amounts
to the Member or Beneficiary, the Company will, as soon as practicable, pay such
amounts to or on behalf of the Member or Beneficiary. For purposes of the Plan,
a “final determination” means (i) an assessment of tax by the Internal Revenue
Service addressed to the Member or Beneficiary which is not timely appealed to
the courts, (ii) a final determination by the United States Tax Court or any
other federal court, the time for an appeal thereof having expired or been
waived, or (iii) an opinion of counsel to the Company with respect to a change
in any applicable law, regulation or ruling, in each case to the effect that
amounts accrued under the Plan are subject to federal income tax to the Member
or Beneficiary prior to payment. No final determination will be deemed to have
occurred until the Committee has actually received a copy of the assessment,
court order or opinion which forms the basis thereof and such other documents as
it may reasonably request.



4

--------------------------------------------------------------------------------


6.04 Claims Procedure.



 
(a)
If a Member or Beneficiary does not receive the benefits which the Member or
Beneficiary believes he or she is entitled to receive under the Plan, the Member
or Beneficiary may file a claim for benefits with the Committee. All claims must
be made in writing and be signed by the claimant. If the claimant does not
furnish sufficient information to enable the Committee to process the claim, the
Committee will indicate to the claimant any additional information which is
required.




 
(b)
Each claim will be approved or disapproved by the Committee within 90 days
following the receipt of the information necessary to process the claim, or
within 180 days if the Committee determines that special circumstances require
an extension of the 90-day period and the claimant is notified of the extension
within the-original 90-day period. In the event the Committee denies a claim for
benefits in whole or in part, the Committee will notify the claimant in writing
of the adverse determination. Such notice by the Committee will also set forth,
in a manner calculated to be understood by the claimant, the specific reason or
reasons for the adverse determination, reference to the specific Plan provisions
on which the determination is based, a description of any additional material or
information necessary to perfect the claim with an explanation of why such
material or information is necessary and an explanation of the Plan’s claim
review procedure as set forth in Section 6.04(c).




 
(c)
A claimant may appeal an adverse benefit determination by requesting a review of
the decision by the Committee or a person designated by the Committee. An appeal
must be submitted in writing within 60 days after receiving notification of the
adverse determination and must (i) request a review of the claim for benefits
under the Plan, (ii) set forth all of the grounds upon which the claimant’s
request for review is based and any facts in support thereof, and (iii) set
forth any issues or comments which the claimant deems pertinent to the appeal.
The claimant will be given the opportunity to submit written comments,
documents, records and other information relating to the claim for benefits and
will be provided, upon written request and free of charge, reasonable access to
and copies of all documents, records and other information relevant to the claim
for benefits, provided the Committee finds the requested documents or materials
are relevant to the appeal. The Committee or the person designated by the
Committee will make a full and fair review of each appeal and any materials
submitted by the claimant relating to the claim, without regard to whether the
information was submitted or considered in the initial determination. On the
basis of its review, the Committee or person designated by the Committee will
make an independent determination of the claimant’s eligibility for benefits
under the Plan. The Committee or the person designated by the Committee will act
upon each appeal within 60 days after receipt thereof unless special
circumstances require an extension of the time for processing, in which case the
Committee will notify the claimant within the initial 60-day period of such
special circumstances and will render a decision as soon as possible but not
later than 120 days after the appeal is received. The decision of the Committee
or person designated by the Committee on any claim for benefits will be final
and conclusive upon all parties thereto. In the event the Committee or person
designated by the Committee denies an appeal in whole or in part, it will give
written notice of the determination to the claimant. Such notice will set forth,
in a manner calculated to be understood by the claimant, the specific reason or
reasons for the adverse determination, reference to the specific Plan provisions
on which the determination is based, a statement that the claimant is entitled
to receive, upon request and free of charge, access to and copies of all
documents, records and other information relevant to the claim and a statement
of the claimant’s right to bring an action under section 502(a) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), if applicable.



6.05 Expenses and Indemnity. All expenses and fees incurred in connection with
the administration of the Plan will be paid by the Company. To the fullest
extent permitted by applicable law, the Company will indemnify and save harmless
the Committee, the Board and any delegate of the Committee who is an employee of
the Company and any officers and employees of the Company against any and all
expenses, liabilities and claims, including legal fees to defend against such
liabilities and claims, arising out of their discharge in good faith of
responsibilities under or incident to the Plan, other than expenses and
liabilities arising out of willful misconduct. Without limiting the generality
of the foregoing, the Company will, promptly upon request, advance funds to
persons entitled to indemnification hereunder to the extent necessary to defray
legal and other expenses incurred in the defense of such liabilities and claims,
as and when incurred. This indemnity will not preclude such further indemnities
as may be available under insurance purchased by the Company or provided by the
Company under any bylaw, agreement or otherwise.
 
6.06 Withholding. There will be deducted from each payment made under the Plan
all taxes which are required to be withheld by the Company in respect to such
payment.


6.07 Receipt or Release. Any payment to a Member or the Member’s Beneficiary in
accordance with the provisions of the Plan will, to the extent thereof, be in
full satisfaction of all claims against the Committee and the Company with
respect to the amount paid. The Committee may require such Member or
Beneficiary, as a condition precedent to such payment, to execute a receipt and
release to such effect.


5

--------------------------------------------------------------------------------


6.08 Payments on Behalf of Persons Under Incapacity. In the event that any
amount or distribution becomes payable under the Plan to a person who, in the
sole judgment of the Committee, is considered by reason of physical or mental
condition to be unable to give a valid receipt therefor, the Committee may
direct that such distribution or payment be made to any person found by the
Committee, in its sole judgment, to have assumed the care of such person. Any
distribution or payment made pursuant to such determination will, to the extent
thereof, constitute a full release and discharge of the Committee and the
Company with respect to the distribution or amount paid.



6.09  
Successors and Assigns. The Company may not assign its obligations under this
Plan, whether by contract, merger, operation of law or otherwise, unless the
assignment is to an assignee or successor entity (in either case, hereafter
called a “Successor”) that has stockholders’ equity or the closest equivalent
thereto (as measured by the most recent audited financial statements of such
Successor) equal to or greater than the stockholders’ equity of the Company (as
measured immediately prior to the event that causes such entity to become a
Successor to the Company). The provisions of this Section 6.09 will be binding
upon each and every Successor to the Company.



6.10
No Requirement to Fund. No provisions in the Plan, either directly or
indirectly, shall be construed to require the Company to reserve, or otherwise
set aside, funds for the payment of benefits hereunder, and Members and
Beneficiaries shall have the status of general unsecured creditors with respect
to the obligation of the Company to make payments under the Plan. The Plan is
intended to provide benefits for “management or highly compensated employees”
within the meaning of ERISA and therefore to be exempt from the provisions of
Parts 2, 3 and 4 of the Title I of ERISA.



6.11
Controlling Law. To the extent not preempted by the laws of the United States of
America, the laws of the State of Indiana shall be the controlling state law in
all matters relating to the Plan and shall apply.



6.12
Severability. If any provisions of the Plan shall be held illegal or invalid for
any reason, said illegality or invalidity shall not affect the remaining parts
of the Plan; and the Plan shall be construed and enforced as if said illegal and
invalid provisions had never been included herein.



6.13
Provisions of Pension Plan Unchanged. Any benefit payable under the Pension Plan
shall be paid solely in accordance with the terms and provisions of the Pension
Plan; and nothing in the Plan shall operate or be construed in any way to
modify, amend or affect the terms and provisions of the Pension Plan.



6.14
Nature of Payments. Any benefits provided hereunder shall constitute
nonqualified deferred compensation payments to the Member and shall not be taken
into account in computing the amount of salary or compensation of the Member for
the purposes of determining any pension, retirement, death or other benefits
under (a) any pension, retirement, profit-sharing, bonus, life insurance or
other employee benefit plan of the Company or any of its subsidiaries or (b) any
agreement between the Company or any subsidiary and the Member except as such
plan or agreement shall otherwise expressly provide.



6.15
Gender and Number. Masculine gender shall include the feminine; and the singular
shall include the plural, unless the context clearly indicated otherwise.



IN WITNESS WHEREOF, CTS Corporation has caused the 1996 CTS Corporation Excess
Benefit Retirement Plan to be executed by its proper officer duly authorized by
its Board of Directors.
 



        CTS Corporation  
   
   
    By:   /s/ James L. Cummins  

--------------------------------------------------------------------------------

James L. Cummins  
Senior Vice President
Administration




 

6

--------------------------------------------------------------------------------



 
APPENDIX B






“Change in Control” means the occurrence of any of the following events:



 
(i)
the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934) (a
"Person") of aggregate beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Securities Exchange Act) of 25% or more of the combined
voting power of the then outstanding securities entitled to vote generally in
the election of directors (the “Voting Stock”) of the Company (including, for
this purpose, any Voting Stock of the Company acquired prior to July 1, 2003);
provided, however, that for purposes of this Section (i), the following will not
be deemed to result in a Change in Control: (A) any acquisition of Voting Stock
of the Company directly from the Company that is approved by the Incumbent Board
(as defined below), (B) any acquisition of Voting Stock of the Company by the
Company or any entity in which the Company directly or indirectly beneficially
owns 50% or more of the outstanding Voting Stock (a “Subsidiary”) and any change
in the percentage ownership of Voting Stock of the Company that results from
such acquisition, (C) any acquisition of Voting Stock of the Company by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any Subsidiary, or (D) any acquisition of Voting Stock of the Company by any
Person pursuant to a Business Combination that complies with clauses (I), (II)
and (III) of Section (iii); or



(ii) individuals who are members of the Board of Directors of CTS Corporation
(the “Board” collectively “Directors” and as to an individual “Director”) and
who, as of July 1, 2003, constitute the Board (the "Incumbent Board") cease for
any reason to constitute at least a majority of the Board; provided, however,
that any individual becoming a Director subsequent to July 1, 2003 whose
election, or nomination for election by the Company's shareholders, was approved
by a vote of at least a majority of the Directors then comprising the Incumbent
Board (either by a specific vote or by approval of the proxy statement of the
Company in which such person is named as a nominee for director, without
objection to such nomination) will be deemed to have been a member of the
Incumbent Board, but excluding, for this purpose, any such individual becoming a
Director as a result of an actual or threatened election contest (as described
in Rule 14a-12(c) of the Securities Exchange Act) with respect to the election
or removal of Directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board (collectively, an
"Election Contest"); or


(iii) consummation of (A) a reorganization, merger or consolidation of the
Company, or (B) a sale or other disposition of all or substantially all of the
assets of the Company, (such reorganization, merger, consolidation or sale each,
a "Business Combination"), unless, in each case, immediately following such
Business Combination, (I) all or substantially all of the individuals and
entities who were the beneficial owners of Voting Stock of the Company
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 75% of the then outstanding shares of common stock and the
combined voting power of the then outstanding Voting Stock of the Company
entitled to vote generally in the election of Directors of the entity resulting
from such Business Combination (including, without limitation, an entity which
as a result of such transaction owns the Company or all or substantially all of
the Company's assets either directly or through one or more subsidiaries), (II)
no Person (other than the Company, such entity resulting from such Business
Combination, or any employee benefit plan (or related trust) sponsored or
maintained by the Company, any Subsidiary or such entity resulting from such
Business Combination) beneficially owns, directly or indirectly, 15% or more of
the then outstanding shares of Voting Stock of the entity resulting from such
Business Combination, and (III) at least a majority of the members of the Board
of the entity resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement or of the
action of the Board providing for such Business Combination; or


(iv) approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company, except pursuant to a Business Combination that
complies with clauses (I), (II) and (III) of Section (iii).



